Archer Daniels Midland Company 4666 Faries Parkway Decatur, IL62526 News Release FOR IMMEDIATE RELEASE November 3, 2009 ARCHER DANIELS MIDLAND COMPANY REPORTS FIRST QUARTER EARNINGS OF $ .77 PER SHARE Company executed well; sees demand in key markets improving. Archer Daniels Midland Company (NYSE: ADM) today announced earnings of $ 496 million and net sales of $ 14.9 billion for the quarter ended September 30, 2009. “The ADM team executed well, delivering strong sequential earnings growth.” said Chairman of the Board and Chief Executive Officer Patricia Woertz.“Earnings were significantly better than the second half of fiscal 2009. As we advance our growth strategy, we are using our financial strength to build shareholder value. Looking ahead, we see demand improving in some key markets, and we have the assets and acumen to capture value as the global economy resets.” ► Net earnings attributable to ADM for the quarter ended September 30, 2009, were $ 496 million - $.77 per share, down 53% from last year’s record first quarter. ► Net sales for the quarter ended September 30, 2009, were $14.9 billion, down 29 %. ► Segment operating profit for the quarter ended September 30, 2009, was $ 774 million, down 34 %. · Oilseeds Processing profit decreased on lower margins and production. · Corn Processing profit improved on lower net corn and manufacturing costs. · Agricultural Services profit decreased due to reduced demand and less volatile commodity market conditions. · Other operating profit was materially unchanged. Global wheat milling margins improved. ► Financial Highlights (Amounts in millions, except per share data and percentages) Quarter ended September 30 2009 2008 % Change Net sales $ 14,921 $ 21,160 (29%) Segment operating profit $ 774 $ 1,176 (34%) Net earnings attributable to ADM $ 496 $ 1,045 (53%) Earnings per share $ .77 $ 1.62 (52%) Average number of shares outstanding 644 645 - Archer Daniels Midland Company Page 2 Strategic Investment Activities To drive earnings growth, the Company advanced its strategy to expand the size and global reach of its core model: ► The Company began operations at its new cocoa processing facility in Kumasi, Ghana, improving access to a key growing region. ► The Company acquired five oceangoing vessels, totaling 250,000 metric tons of cargo capacity, enhancing the flexibility and efficiency of its transportation network. ► The Company acquired an oilseed processing plant in Olomouc, Czech Republic, improving access to the Central European market and expanding its origination footprint. ► The Company began production at its new Columbus, Nebraska, ethanol plant. The plant’s scale and its integration with the Company’s existing infrastructure give it a cost-efficient position as the industry meets the increased 2010 ethanol mandate. ► The Company completed construction of its Clinton, Iowa, cogeneration facility which provides cost-effective process steam and electricity to its adjacent corn processing complex. ► The Company began production at its first sugarcane ethanol plant in Brazil improving its capacity to meet growing Brazilian demand for renewable fuel. New Accounting Standards Certain amounts in the prior year’s Consolidated Statements of Earnings, Segment Operating Analysis, Summary of Financial Condition and Summary of Cash Flows have been restated and presentation formats have been modified to apply the requirements of new accounting standards ASC Topic 810 and ASC Topic 470-20.
